Case 8:18-cv-02001-JVS-JDE Document 333 Filed 09/03/21 Page 1 of 3 Page ID #:21540




    1   Amanda R. Washton (SB# 227541)
          a.washton@conklelaw.com
    2   Sherron Wiggins (SB# 321819)
          s.wiggins@conklelaw.com
    3   CONKLE, KREMER & ENGEL
        Professional Law Corporation
    4   3130 Wilshire Boulevard, Suite 500
        Santa Monica, California 90403-2351
    5   Phone: (310) 998-9100
        Fax: (310) 998-9109
    6
        Samuel G. Brooks (SB# 272107)
    7   SBrooks@calljensen.com
        Anurita Varma (SB# 279486)
    8   avarma@calljensen.com
        CALL & JENSEN
    9   610 Newport Center Drive, Suite 700
        Newport Beach, CA 92660
   10   Phone: (949) 717-3000
        Facsimile: (949) 717-3100
   11
        Peter A. Gergely (Pro Hac Vice)
   12   PGergely@merchantgould.com
        Ryan J. Fletcher, (Pro Hac Vice)
   13   RFletcher@merchantgould.com
        Zachary D. Kachmer (Pro Hac Vice)
   14   ZKachmer@merchantgould.com
        MERCHANT & GOULD P.C.
   15   1801 California St., Suite 3300
        Denver, CO 80202
   16   Telephone: (303) 357-1651
        Facsimile: (612) 332-9081
   17
        Paige S. Stradley, (Pro Hac Vice)
   18   PStradley@merchantgould.com
        MERCHANT & GOULD P.C.
   19   150 S. Fifth Street Suite 2200
        Minneapolis, MN 55402
   20   Telephone: (612) 332-5300
        Facsimile: (612) 332-9081
   21
   22   Attorneys for Defendants
        True Wearables, Inc. and Marcelo
   23   Lamego
   24
   25
   26
   27
   28
        DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT-1
        CASE No. 8:18-cv-2001-JVS-JDE
Case 8:18-cv-02001-JVS-JDE Document 333 Filed 09/03/21 Page 2 of 3 Page ID #:21541




    1                            UNITED STATES DISTRICT COURT
    2          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
    3
    4 MASIMO CORPORATION, a                      CASE No. 8:18-cv-2001-JVS-JDE
      Delaware Corporation; and
    5
      CERCACOR LABORATORIES, INC.,               DEFENDANTS TRUE
    6 a Delaware corporation,,                   WEARABLES, INC.’S AND
                                                 MARCELO LAMEGO’S NOTICE
    7
                    Plaintiff,                   OF MOTION AND MOTION FOR
    8                                            PARTIAL SUMMARY JUDGMENT
              v.
    9
                                                 Hearing: October 4, 2021
   10 TRUE WEARABLES, INC., a                    Time: 1:30 p.m.
                                                 Ctrm: 10C
      Delaware corporation; and MARCELO
   11
      LAMEGO, an individual,
   12                                            Hon. James V. Selna
                                                 Presiding Judge
   13            Defendant.                      Hon. John D. Early
                                                 Magistrate Judge
   14
                                                 Complaint Filed:    November 8, 2018
   15                                            Trial Date:         January 11, 2022
   16
   17         PLEASE TAKE NOTICE that on October 4, 2021 at 1:30 p.m. PT, or as soon
   18 thereafter as counsel may be heard, before the Honorable Judge James V. Selna of the
   19 United States District Court for the Central District of California, located in
   20 Courtroom 10C, 10th Floor, 411 W. Fourth Street, Santa Ana, California 92701,
   21 Defendants True Wearables, Inc. and Marcelo Lamego hereby move under Federal
   22 Rule of Civil Procedure Rule 56 for an Order granting partial summary judgment.
   23         Pursuant to Local Rule 7-3, the parties met and conferred with respect to
   24 Defendants’ Motion on August 27, 2021.
   25         Defendants’ Motion is based on Defendants’ Memorandum in support of
   26 Defendants’ Motion for Partial Summary Judgment submitted herewith, Defendants’
   27 Statement of Uncontroverted Facts and Conclusions of Law in support of Defendants’
   28
        DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT-2
        CASE No. 8:18-cv-2001-JVS-JDE
Case 8:18-cv-02001-JVS-JDE Document 333 Filed 09/03/21 Page 3 of 3 Page ID #:21542




    1 Motion for Partial Summary Judgment, the Declaration of Ryan James Fletcher with
    2 exhibits attached thereto in support of Defendants’ Motion for Partial Summary
    3 Judgment, the pleadings in this action, and on any additional material that may be
    4 elicited at the hearing of this motion.
    5
    6                                   Respectfully submitted,
    7                                   MERCHANT & GOULD P.C.
    8
        Dated: September 3, 2021        By: /s/ Ryan J. Fletcher
    9                                       Peter A. Gergely
   10                                       Ryan J. Fletcher
                                            Paige S. Stradley
   11                                       Zachary D. Kachmer
   12
                                           Attorneys for Defendants.
   13                                      True Wearables, Inc. and Marcelo Lamego
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR PARTIAL SUMMARY JUDGMENT-2
        CASE No. 8:18-cv-2001-JVS-JDE
